Citation Nr: 0027967	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for psoriasis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for tinea cruris.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to June 
1959, from March 1960 to December 1975, and from December 
1980 to September 1981.  This appeal arises from rating 
decisions of the North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO) that did not 
reopen the previously denied claim for service connection for 
psoriasis, and that assigned a 10 percent disability 
evaluation for the service connected tinea cruris.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for psoriasis in a March 1994 rating 
decision, of which notice was given by letter dated April 7, 
1994.  The appellant did not appeal this decision.

2.  The evidence associated with the claims file since the 
March 1994 rating decision bears directly and substantially 
on the specific matter under consideration and by itself and 
in connection with the evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of this claim.

3.  The record contains competent medical evidence of a 
current diagnosis of psoriasis.

4.  The veteran's service medical records show that he was 
treated during service for "jock itch."

5.  The June 1999 VA examination report contains a statement 
that may be a medical opinion that the skin condition treated 
as "jock itch" during the veteran's military service and 
his current psoriasis may very well be the same condition.

6.  All relevant evidence necessary for a fair and informed 
decision concerning the issue of entitlement to a compensable 
evaluation for the service-connected tinea cruris has been 
obtained by the originating agency.

7.  The service-connected tinea cruris is currently 
asymptomatic.


CONCLUSIONS OF LAW

1.  The RO's March 1994 rating decision denying service 
connection for psoriasis is final.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1103 
(1999).

2.  Evidence received subsequent to the RO's March 1994 
rating decision is new and material; thus, the requirements 
to reopen the claim of entitlement to service connection for 
psoriasis have been met.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.1105 
(1999).

3.  The claim of entitlement to service connection for 
psoriasis is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for an evaluation higher than 10 percent for 
tinea cruris are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.31, 4.118, Diagnostic Code 7899-7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In this case, the RO denied service connection for psoriasis 
in a March 1994 rating decision.  The RO's reasoning was 
that, although service medical records showed treatment for a 
skin condition, and VA examinations and treatment records 
showed diagnoses and treatment for psoriasis, the veteran had 
not presented medical evidence linking the then-diagnosed 
psoriasis to his active service.  Moreover, the RO observed 
that psoriasis was not a condition for which a presumption 
was granted in the case of exposure to the herbicide Agent 
Orange under 38 C.F.R. §§ 3.307, 3.309. 3.313.  Hence, even 
though the RO conceded that the veteran had been exposed to 
Agent Orange, service connection could not be granted by 
presumption.  The veteran was notified of the March 1994 
decision by a letter dated April 7, 1994.  The veteran did 
not seek to appeal this decision.  He continues to contend 
that his currently diagnosed psoriasis is the skin disorder 
for which he received treatment in service, and that he has 
continuously manifested this condition since his discharge 
from active service.

As the March 1994 decision is final, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bear directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).

Pertinent evidence associated with the claims file since the 
RO's March 1994 decision includes:  (1) the veteran's 
statements and testimony before the hearing officer at the 
local RO in April 1998 and September 1999; (2) copies of 
service medical records; (3) a September 1999 statement 
proffered by his treating physician, Charles W. Himmler, 
D.O.; (4) VA examination reports dated in July 1996, May 
1998, and June 1999; (5) VA and private outpatient treatment 
records dated, in aggregate, from 1983 through 1999, 
including a list of appointments and prescribed medications.

In this case, the June 1999 VA examination report is new, as 
it was not previously of record.  Moreover, the report 
includes a statement in the narrative history that the 
veteran reported receiving treatment for a fungus infection 
in the groin during active service, and "[h]e has since that 
time had psoriasis which may very well be the same condition 
he had then."  It is not entirely clear whether this 
statement was based on a review of the veteran's service 
medical records, which show treatment for a condition 
considered to be "jock itch", but the record does reflect 
that the claims folder was to be made available to the 
examiner.  Because this statement in the narrative history 
might be read as a medical opinion that the veteran actually 
had psoriasis of the groin, rather than tinea cruris, during 
his active military service, it is new and material evidence 
sufficient to reopen the claim.  

Moreover, it is sufficient evidence to make the claim well 
grounded. In order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

The June 1999 VA examination report contains a diagnosis of 
psoriasis, which is evidence of current disability.  The 
service medical records show treatment for a skin condition 
in the groin area - this is evidence of the presence of a 
skin disease in service.  Finally, the June 1999 VA 
examination report contains a statement that, read in the 
light most favorable to the veteran, could be considered a 
medical opinion that the skin disorder of the groin noted in 
service and the veteran's current psoriasis are one and the 
same disability.  Consequently, the Board considers this 
claim to be well grounded.  The claim will be remanded, as 
discussed below, for further development.  

II.  Increased Evaluation

A rating decision in November 1986 originally granted service 
connection for tinea cruris, evaluating it as a 
noncompensable disability, effective July 1, 1986.  The 
evidence then of record included, inter alia, service medical 
records and a September 1986 VA examination report.  Service 
medical records show the veteran received treatment for 
persistent tinea cruris, or "jock itch," during active 
service.  The examination report shows observations of mild 
jockey rash with an active border and lesions in the groin 
area not over two or three inches in diameter.  The examiner 
diagnosed tinea cruris.  The noncompensable evaluation was 
confirmed and continued until the March 1999 rating decision 
that increased the rating to 10 percent, effective from 
September 1997.

The veteran avers that he suffers constant pain and itching, 
that he must be careful of the clothing he wears, and that 
prescribed medications are only partially effective.  
However, after review of the records, the Board find that the 
evidence does not support his appeal for a higher rating for 
his tinea cruris.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

Where a current condition is not listed in the Schedule, 
38 C.F.R. § 4.20 (1999) allows the use of a rating 
contemplating a condition that is closely related and in 
which the functions affected, the anatomical localization, 
and the symptomatology are analogous.  The current rating for 
the veteran's tinea cruris was assigned under Diagnostic Code 
7899-7806, for a skin condition rated analogous to eczema.  
See 38 C.F.R. § 4.27 (1999).  A noncompensable evaluation 
contemplates slight exfoliation, if any, exudation or itching 
on an unexposed or small area of skin.  A 10 percent rating 
requires exfoliation, exudation, or itching, if involving an 
exposed surface or an extensive area.  A 30 percent rating is 
assigned with exudation or itching constant, extensive 
lesions, or marked disfigurement.  

VA examination reports dated July 1996, May 1998, and June 
1999 are of record.  However, these reports attribute the 
veteran's symptoms to his nonservice-connected psoriasis.  
These reports simply reflect no present, active tinea cruris. 
Similarly, private and VA outpatient records document no 
treatment or findings of tinea cruris.  Rather, these records 
show that the veteran's complaints of, and treatment for, a 
skin condition are attributed to his nonservice-connected 
psoriasis.

After consideration of the evidence, the Board finds that the 
criteria for an evaluation higher than 10 percent are not 
met.  Specifically, while the veteran reports that his 
symptoms have worsened, the medical evidence-including 
examination reports and treatment records-demonstrates that 
his tinea cruris is asymptomatic.  

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required frequent 
treatment for his service-connected tinea cruris.  And, while 
he has alleged that his skin condition interferes with his 
employment, the medical evidence shows that the symptoms that 
the veteran does manifest are attributable to his nonservice-
connected psoriasis.  The medical evidence establishes that 
his service-connected tinea cruris is asymptomatic.  Hence, 
the evidence does not show that the impairment resulting 
solely from his service-connected tinea cruris warrants 
extra-schedular consideration.  Thus, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the tinea cruris is adequately compensated by a 
noncompensable schedular rating.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

New and material evidence having been submitted, the claim to 
reopen the previously denied claim for service connection for 
psoriasis is reopened.  Moreover, the claim for service 
connection for psoriasis is well grounded.  To this extent, 
the appeal is granted.

An evaluation higher than 10 percent for tinea cruris is 
denied.


REMAND

As discussed above, the claim for service connection for 
psoriasis is reopened and is well grounded. Because the claim 
of entitlement to service connection for psoriasis is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Although the June 1999 VA examination report contains a 
statement in the narrative history that may be read as a 
medical opinion to the effect that the skin condition in the 
veteran's groin during his active military service, which was 
treated as "jock itch", and the veteran's current psoriasis 
are, in fact, one and the same disability, this examination 
report is not entirely clear on this point and contains some 
apparently contradictory statements, such as that that 
veteran's intergluteal intertrigo represents seborrheic 
psoriasis, and that the veteran's groin lesions could be 
treated with oral Nizoral, which is a trademark for 
preparations of ketoconazole, which is a broad-spectrum 
antifungal agent.  See Dorland's Illustrated Medical 
Dictionary 881, 1141 (28th ed. 1994).

Therefore, an examination for an opinion as to whether the 
disability in service, treated as "jock itch", and the 
current psoriasis are, in fact, one and the same disability, 
would assist in the adjudication of this claim.  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  

The claim for service connection for psoriasis is REMANDED to 
the RO for the following action:

1.  The RO should schedule the veteran 
for an examination by a dermatologist or 
other appropriate specialist to obtain a 
medical opinion as to whether the skin 
condition treated as "jock itch" during 
the veteran's military service and the 
veteran's current psoriasis are, in fact, 
one and the same disability rather than 
two separate disorders.  That is, the 
examiner should express the opinion as to 
whether the condition in service was mis-
diagnosed as "jock itch" rather than as 
psoriasis.  The claims folder should be 
made available to the examiner for 
review.  The examination report should 
include the basis for the opinion 
expressed.  If the examiner cannot 
express an opinion on the basis of the 
evidence of record, the examination 
report should so state and should contain 
an explanation as to why an opinion 
cannot be reached.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the reopened, well-
grounded claim for service connection for 
psoriasis.  In so doing, any additional 
development necessary should be 
undertaken by the RO.  

3.  If service connection for psoriasis 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

